Citation Nr: 1003725	
Decision Date: 01/26/10    Archive Date: 02/16/10

DOCKET NO.  08-07 165	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon



THE ISSUE

Entitlement to service connection for tinnitus.  



REPRESENTATION

Appellant represented by:	Oregon Department of Veterans' 
Affairs



ATTORNEY FOR THE BOARD

Jarrette A. Marley, Associate Counsel




INTRODUCTION

The appellant is a Veteran who served on active duty from 
February 1941 to February 1947, and from October 1950 to May 
1951.  This matter is before the Board of Veterans' Appeals 
(Board) on appeal from an August 2006 rating decision of the 
Portland, Oregon Department of Veterans Affairs (VA) Regional 
Office (RO).  In December 2008, an informal conference was 
held before a Decision Review Officer (DRO) at the RO.  In 
August 2009, the Board sought an advisory medical opinion 
from the Veterans Health Administration (VHA).  

Please note this appeal has been advanced on the Board's 
docket pursuant to.  38 U.S.C.A. § 7107(a)(2) (West 2002); 
38 C.F.R. § 20.900(c) (2009).


FINDING OF FACT

The Veteran's tinnitus is shown to be related to his noise 
exposure in service.  


CONCLUSION OF LAW

Service connection for tinnitus is warranted.  38 U.S.C.A. 
§§ 1110, 1131, 5107 (West 2002 & Supp. 2009); 38 C.F.R. 
§§ 3.102, 3.303 (2009).  


REASONS AND BASES FOR FINDING AND CONCLUSION

A.	Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, in part, describes VA's duties to notify and assist 
claimants in substantiating a claim for VA benefits.  See 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  The VCAA applies 
to the instant claim.  

Inasmuch as this decision grants the appellant's claim, there 
is no reason to belabor the impact of the VCAA on this 
matter, since any error in notice timing or content is 
harmless.  Accordingly, the Board will address the merits of 
the claim.  

B.	Legal Criteria, Factual Background, and Analysis

Service connection may be established for disability 
resulting from disease or injury incurred in or aggravated by 
active service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. 
§ 3.303.  Service connection may also be granted for any 
disease diagnosed after discharge when all the evidence, 
including that pertinent to service, establishes that the 
disability was incurred in service.  38 C.F.R. § 3.303(d). 

To substantiate a claim of service connection, there must be 
medical evidence of a current disability; medical, or in 
certain circumstances, lay evidence of in-service incurrence 
or aggravation of a disease or injury; and medical evidence 
of a nexus between the in-service disease or injury and the 
present disability.  See Hickson v. West, 12 Vet. App. 247 
(1999).  The determination as to whether these requirements 
are met is based on an analysis of all the evidence of record 
and an evaluation of its credibility and probative value.  
38 C.F.R. § 3.303(a); Baldwin v. West, 13 Vet. App. 1 (1999).  

In the case of a veteran who engaged in combat with the enemy 
in active service during a period of war, the VA shall accept 
as sufficient proof of service connection of any disease or 
injury alleged to have been incurred in or aggravated by such 
service satisfactory lay or other evidence of service 
incurrence or aggravation of such injury or disease, if 
consistent with the circumstances, conditions, or hardships 
of such service, notwithstanding the fact that there is no 
official record of such incurrence or aggravation in such 
service.  38 U.S.C.A. § 1154(b); 38 C.F.R. § 3.304(d).  
38 U.S.C.A. § 1154(b) does not create a presumption of 
service connection for a combat veteran's alleged disability; 
the appellant is still required to meet the evidentiary 
burden as to service connection, such as whether there is a 
current disability or whether there is a nexus to service, 
both of which require competent evidence.  Collette v. Brown, 
82 F.3d 389, 392 (Fed. Cir. 1996).  

When there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  
38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  When all of the 
evidence is assembled, VA is responsible for determining 
whether the evidence supports the claim or is in relative 
equipoise, with the veteran prevailing in either event, or 
whether a fair preponderance of the evidence is against the 
claim, in which case the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49, 55 (1990).  

Service personnel and treatment records show that the 
Veteran's service in the United States Navy included service 
aboard the U.S.S. Anderson during periods when the vessel 
participated in several combat related actions, and that his 
duty included being a radio operator.  His service treatment 
records, including his December 1946 and May 1951 separation 
examination reports, are silent for complaints, findings, 
treatment or diagnosis of tinnitus.  

On June 2002 VA audiological evaluation (for service 
connection for bilateral hearing loss), the Veteran reported 
a positive history of noise exposure with no hearing 
protection worn during service.  The Veteran denied any 
significant tinnitus.  He did report occasionally noticing a 
little noise in his ears.  He indicated that he worked for a 
dairy farm for his entire postservice career.  His hobbies 
included hunting and fishing, along with woodworking and 
cabinet work.  He denied any history of head injury, and did 
not remember any severe ear problems as a child or ear 
infections.  The examiner noted that the Veteran was not part 
of a gunnery unit or involved in firing weapons.  His noise 
exposure was listed as wearing a headset and listening to 
Morse code.  The examiner also noted that tinnitus was not a 
complaint or problem of the Veteran.  

In his March 2006 informal claim for tinnitus, the Veteran 
indicated that he has ringing in his ears all the time and 
that he believed it was related to his service since he has 
had the ringing for a very long time.  

VA treatment records indicate that the Veteran has been 
wearing hearing aids since February 2003.  
On June 2006 VA audiological evaluation, the Veteran reported 
a positive history of excessive noise exposure in the service 
as a radioman, from anti-aircraft guns, and from artillery, 
both without hearing protection.  The examiner opined that 
tinnitus was not caused by or a result of the Veteran's 
military service or his service-connected hearing loss.  The 
rationale provided was that the Veteran denied tinnitus in 
2002 and denied recurrent tinnitus.  

In April 2007 correspondence, the Veteran reported that he 
was a radioman on board a ship and was engaged in combat.  He 
also indicated that when he denied recurrent tinnitus, he did 
not understand what tinnitus was, and that he has had hearing 
problems for so long that he did not think about it.  

At a December 2008 informal conference, the Veteran reported 
that he experiences brief high-pitched ringing in his ears 
that generally lasts about five minutes, but which occurs on 
a recurrent basis.  

On February 2009 VA audiological evaluation, the Veteran 
denied having any current tinnitus.  The examiner opined that 
tinnitus was not related to service because the Veteran 
stated that he did not have current tinnitus.  Notably, the 
report does not clearly indicate that he denied having a 
history of tinnitus.  

In August 2009, the Board sought an advisory medical opinion 
from the VHA whether tinnitus is related to the Veteran's 
service or to his service-connected hearing loss.  The 
November 2009 VHA specialist's opinion stated the clinical 
history of noise exposure as a radioman and during service 
supports the opinion that the Veteran's tinnitus is causally 
related to the acoustic trauma sustained during service.  The 
specialist also noted that noise exposure is frequently 
associated with SNHL and tinnitus.  The specialist opined 
that it is very likely that the Veteran's tinnitus is 
causally related to the acoustic trauma during service, and 
that his tinnitus was caused or aggravated by the service-
connected bilateral hearing loss.  

The Board finds that the evidence reasonably establishes that 
the Veteran's tinnitus is related to noise trauma in service.  
The Veteran is competent to provide evidence regarding 
tinnitus since ringing in the ears is a symptom capable of 
lay observation.  Charles v. Principi, 16 Vet. App. 370, 374 
(2002).  The November 2009 VHA opinion considered the 
Veteran's history of experiencing tinnitus (i.e., ringing in 
his ears) since service and his noise exposure during 
service, as well as the fact that the Veteran is already 
service connected for bilateral hearing loss, and concluded 
that tinnitus was very likely related to that noise exposure 
and his service-connected hearing loss.  Consequently, 
service connection for tinnitus is warranted.  


ORDER

Service connection for tinnitus is granted.  



____________________________________________
George R. Senyk
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


